         Case 1:19-cv-07670-LAP Document 14 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EROS IULIANO,

                      Plaintiff,
                                              No. 19 Civ. 7670 (LAP)
-against-
                                                        ORDER
IPSOFT, INC., et al.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     The conference currently scheduled for October 15, 2020, at

10:00 a.m. EST, shall take place telephonically. The dial-in number

for the conference is (888) 363-4734, access code: 4645450.              The

parties are directed to call in promptly at 10:00 a.m.

SO ORDERED.

Dated:       New York, New York
             October 14, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
